Citation Nr: 1643708	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-31 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic pain syndrome.

2.  Entitlement to service connection for a left below-knee amputation.

3.  Entitlement to service connection for a cerebrovascular accident.

4.  Entitlement to special monthly compensation ( SMC) based on the need for aid and attendance.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for venous ulcers.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a left elbow disorder.

9.  Entitlement to service connection for a left shoulder disorder.
10.  Entitlement to service connection for a left ankle disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder, to include drug addiction/drug abuse.

12.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1983 in the United States Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

The psychiatric claim for service connection has been developed as a claim for drug addiction/drug abuse.  Considering the Veteran's hearing testimony concerning the intent of his claim and his symptoms, and pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim has been recharacterized as captioned above.  Clemons, 23 Vet. App. at 5 (2009) (holding, when determining the scope of a claim the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.")

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the October 2013 statements of the case (SOCs).  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issues of entitlement to service connection for a back disorder, venous ulcers, hypertension, left elbow disorder, left shoulder disorder, acquired psychiatric disorder, and right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the January 2016 hearing, after certification of the case to the Board and prior to the promulgation of a decision in the appeal, the Veteran and his authorized representative requested that the following claims be withdrawn from appeal: 

entitlement to service connection for chronic pain syndrome, a left below-knee amputation, a cerebrovascular accident, a left ankle disorder, and SMC based on the need for aid and attendance.



CONCLUSION OF LAW

The criteria for withdrawal of the appeals for the following claims by the Veteran and his authorized representative have been met: entitlement to service connection for chronic pain syndrome, a left below-knee amputation, a cerebrovascular accident, a left ankle disorder, and SMC based on the need for aid and attendance.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the January 2016 hearing, the Veteran and his authorized representative withdrew the appeals for entitlement to service connection for chronic pain syndrome, a left below-knee amputation, a cerebrovascular accident, a left ankle disorder, and SMC based on the need for aid and attendance.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these claims.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal for entitlement to service connection for chronic pain syndrome is dismissed.

The appeal for entitlement to service connection for a left below-knee amputation is dismissed.

The appeal for entitlement to service connection for a cerebrovascular accident is dismissed.

The appeal for entitlement to SMC based on the need for aid and attendance
is dismissed.

The appeal for entitlement to service connection for a left ankle disorder is dismissed.


REMAND

Initially, to the extent the Veteran seeks service connection for drug addiction/drug abuse as secondary to a service-connected disorder, he should be provided with a notice letter explaining what is required to establish secondary service connection.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the veteran's own willful misconduct, or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Additionally, records from several sources must be sought prior to appellate adjudication of the claims.  On multiple occasions, including in correspondence dated from September 2010, February 2011, August 2011, April 2012, and May 2012, and at the January 2016 hearing, the Veteran has stated that he receives treatment for the disorders on appeal through the VA Medical Centers (VAMCs) in Tuskegee, Alabama and Montgomery, Alabama.  The record currently contains only two partial pages of a "problem list" from the Central Alabama Veterans Health Care System, and no VA treatment records.  These VA treatment records are not cited as evidence in any statement of the case or rating decision, and there is no explanation in the record for their absence.  The records must be obtained.

In a May 2012 notice letter to the Veteran, the RO stated it had "verified [his] Social Security payments.  Any relevant records from the Social Security Administration (SSA) must be associated with the claims file.  Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  

At the hearing the Veteran testified that his acquired psychiatric disorder, to include drug addiction/drug abuse, was related to his Honor Guard duties during active duty service.  In the Honor Guard, he served as a pallbearer and flag folder, and interacted with the families of fallen service members.  His personnel records should be obtained.

Additionally, VA examinations have not been provided for the claims on appeal and are required as to the back disorder, venous ulcers, acquired psychiatric disorder, and right ankle disorder.  The record contains current diagnoses of lumbar spine disc bulging and degenerative changes (December 2010 private medical records (PMRs)), venous insufficiency and ulcers (VAMC problem list), depression and substance abuse (VAMC problem list), and right ankle ulcers (2008 PMRs).  The Veteran reports that his back disorder, venous ulcers, and right ankle disorder are related to the rigors of military service, including wearing military boots.  He has submitted lay statements of his mother and aunt in support.  Further, drug use is documented in service treatment records (STRs) of April 1983 and May 1983.

At present, the record does not contain documentation of a current left elbow or left shoulder disorder, and while current hypertension is documented, the disorder is not shown in the STRs.  However, should the development above trigger the need for VA examinations for these disorders, examinations should be provided.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice explaining what information or evidence is needed to substantiate a claim on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).

2.  Associate with the claims file all treatment records pertaining to the Veteran from the VAMC in Tuskegee, Alabama, and the VAMC in Montgomery, Alabama.  If no records can be obtained, VA's efforts must be documented for the record.

3.  Obtain from the Social Security Administration a copy of any decision regarding a claim for disability benefits relevant to the appeal, as well as copies of all medical records underlying the decision.

4.  Request the Veteran's entire personnel file from the National Personnel Records Center, to include all documentation pertaining to his Honor Guard duties, and associate all such records with the electronic claims folder.  

5.  Afford the Veteran VA examinations to obtain an opinion as to the etiology of the following disorders:
     a.  back disorder
     b.  venous ulcers
     c.  acquired psychiatric disorder, including drug 
          addition/abuse
     d.  right ankle disorder

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

The examiner must provide an opinion as to (i.) whether any of the above disorders began during active service or are related to any incident of service, and (ii.) whether any diagnosed drug addiction/drug abuse disorder was caused or aggravated (chronically worsened) by any service-connected disability.

In rendering the opinions, the examiner must Veteran's lay contentions of in-service symptoms, and the statements of his family members.  The examiner must also address the address the April and May 1983 service treatment records documenting drug use. 

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

6.  Conduct any other appropriate development deemed necessary, including affording VA examinations for the claims for hypertension, a left elbow disorder, and left shoulder disorder if, and only if, the records obtained trigger the need for such development.  

Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


